DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2 are allowable. The restriction requirement between Groups I and II, and further between species A-N , as set forth in the Office action mailed on 11/27/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/27/2020 is partially withdrawn (as claims 5-17 remain withdrawn).  Claim 3 directed to a non-elected method species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, product claims 14-17 and method claims 5-13, that are directed to species other than elected species D are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Further, this application is in condition for allowance except for the presence of claims 5-17 directed to inventions non-elected without traverse (as explained above).  Accordingly, claims 5-17 have  been cancelled.

Reasons for Allowance
Claims 1-3 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-3 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “wherein two ends of the second conductive posts are free from being formed with pad structures” (see lines 12-13) in conjunction with “after removing the carrier, forming a circuit portion on the first and second surfaces of the core layer structure” (see lines 21-22) and “the dielectric layers are spaced between the horizontal portions of the circuit layers and the corresponding first and second surfaces of the core layer structure” (see last 3 lines).  Also see applicant’s arguments (see REMARKS of 4/21/2022, especially page 7, 2nd paragraph to page 16, 1st paragraph), which are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892